DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 6/15/22 has been accepted and entered. Accordingly, claims 1, 7, 13, 22 and 28 are amended.  

Allowable Subject Matter
Claims 1-7, 11, 13-22, 26 and 28 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “a method for virtualizing a driving environment surrounding a first vehicle, comprising: 
obtaining sensing data of objects in the driving environment detected by a sensor mounted on a second vehicle, 
the sensing data comprising one or more data sets, each data set of the one or more data setsPage 8 of 20Application No. 16/317,775 Application Filing Date: January 14, 2019Docket No. P150410USWOconsisting of two position coordinates and an index of layer of recursive sub-cube division, the two position coordinates respectively corresponding with two ends of a detected-object edge; 
compressing the sensing data of the objects; 
transmitting the compressed sensing data; 
acquiring position data of the first vehicle and position data of the second vehicle; 
constructing a scene virtualizing the driving environment based on the position data of the first vehicle, the position data of the second vehicle, and the sensing data;
 constructing a topology comprising position coordinates of the second vehicle relative to position coordinates of the first vehicle, based on the position data of the first vehicle and the position data of the second vehicle; 
identifying sensing data for the objects based on the sensing data and the topology; 
fusing the identified sensing data to construct the objects; and 
constructing a scene virtualizing the driving environment surrounding the first vehicle based on the constructed objects and the topology” as recited in claim 28 and similarly recited in claim 13. Claim 1 recites similar limitations except that claim 1 requires “the sensing data comprises one or more data sets, each data set of the one or more data sets comprising two position coordinates respectively corresponding with only two ends of a detected-object edge”  
With respect to claims 1, 13 and 28, the best prior art, Rupp, discloses a method for virtualizing a driving environment surrounding a first node, comprising:
acquiring position data (110, “data collector”, FIG. 1) of the first node (i.e., four node vehicles 101, FIG. 1), and position data and sensing data of at least one second node (i.e., four node vehicles 101, FIG. 1), where the at least one second node and the first node are in a first communication network 
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 3, l. 65 “average distances from other vehicles”)
(col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”)
(Fig. 1 two vehicles shown FIG. 1 with wireless connection between vehicles) (col. 2, l. 50 – col. 3, l. 10 “radio frequency (RF) transceivers, receivers, and/or transmitters, and may be configured for communicating with the network 120 and/or other vehicles 101. For example, a computer 105 is generally configured for sending and receiving messages 116 ( described further below) to and from other vehicles 101 . . . vehicle-to-vehicle communications . . . sent and received according to Dedicated Short Range Communications (DSRC) or the like. As is known, DSRC are relatively low-power operating over a short to medium range in a spectrum specially allocated by the United States government in the 5.9 GHz band”); and 
constructing a scene virtualizing the driving environment surrounding the first node based on the position data of the first node and the at least one second node, and on the sensing data of the at least one second node; and  
(col. 6, l. 63 – col. 7, l. 59 “construct a so called electronic horizon . . . map of an environment surrounding the first vehicle  . . . virtual map . . . actual conditions or features of an environment around the vehicle . . . obstacles such as objects . . . computer 105 analyzes, e.g., aggregates, all local electronic horizon, e.g., map, information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 as described above with respect to the block 320. That is, using statistical analysis techniques or the like to estimate a probable environment and target locations ( e.g., according to X, Y, Z coordinates), velocity/ acceleration vectors (e.g., again, according to X, Y, Z coordinates),”)
(claim 1 and 4-6)
(col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”)
(col. 4, ll. 15-20 “first vehicle 101 could receive collected data 115 from a second vehicle 101, whereby the first vehicle 101 computer 105 could use the collected data 115 from the second vehicle 101 as input to the autonomous module 106 in the first vehicle 101, i.e., to determine autonomous or semi-autonomous operations of the first vehicle 101”)
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 3, l. 65 “average distances from other vehicles”)
(col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”)
 (col. 1, ll. 35-40 “computing device 105 in a vehicle 101 generally receives collected data 115 from one or more data collectors 110 and/or from one or more second vehicles 101 via one or more messages 116”)
(col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a position to provide data that cannot be obtained by data collectors 110 in the first vehicle 101, or that is known to be more accurate than data 115 in the first vehicle 101”) and 
acquiring position data of at least one third node that is not within the first communication network but is within a second communication network together with a part of the at least one second node (Rupp discloses “the at least one second node and the first node are in a first communication network” and “at least one third node that is not within the first communication network but is within a second communication network together with a part of the at least one second node”.  For example, in FIG. 1 of Rupp, below, vehicle 2, node 2 is shown as belonging within DSRC communication network range 1 of vehicle 1, node 1 (vehicle to vehicle communication noted by lightning symbol between V1 and V2) as well as DSRC communication network range 2 (vehicle to vehicle communication noted by lightning symbol between V2 and V3), wherein vehicle 1, node 1 and vehicle 3, node 3 are not within vehicle to vehicle DSRC communication network range (i.e., no vehicle to vehicle communication noted by lightning symbol between V1 and V3). 
However, with respect to claim 1, 13 and 28 Rupp fails to disclose the combined limitations and performed in the order required by these independent claims. For example, with respect to claim 28, Rupp fails to teach, disclose or suggest “obtaining sensing data of objects in the driving environment detected by a sensor mounted on a second vehicle, the sensing data comprising one or more data sets, each data set of the one or more data setsPage 8 of 20Application No. 16/317,775 Application Filing Date: January 14, 2019Docket No. P150410USWOconsisting of two position coordinates and an index of layer of recursive sub-cube division, the two position coordinates respectively corresponding with two ends of a detected-object edge” in combination with compressing the sensing data of the objects, and then transmitting the compressed sensing data, and then acquiring position data of the first vehicle and position data of the second vehicle and then constructing a scene virtualizing the driving environment based on the position data of the first vehicle, the position data of the second vehicle, and the sensing data and then constructing a topology comprising position coordinates of the second vehicle relative to position coordinates of the first vehicle, based on the position data of the first vehicle and the position data of the second vehicle, and then identifying sensing data for the objects based on the sensing data and the topology and then fusing the identified sensing data to construct the objects, and then constructing a scene virtualizing the driving environment surrounding the first vehicle based on the constructed objects and the topology”. For example, although Rupp discloses constructing a virtual map of an environment from detected objects, Rupp fails to disclose the virtual environment is based on specific sensing data sets wherein “each data set of the one or more data sets consisting of two position coordinates and an index of layer of recursive sub-cube division, the two position coordinates respectively corresponding with two ends of a detected-object edge” as required in claim 28 and similarly required in claim 13. 
Similarly with respect to claim 1, Rupp fails to teach, disclose or suggest virtualizing a driving environment surrounding a first node that acquires the position of the first node and acquires position and sensing data of at least one second node, wherein the sending data acquired from the second node has one or more data sets, wherein each data set includes two position coordinates respectively corresponding with only two ends of a detected object edge, wherein the two position coordinates that only correspond with two ends of a detected object edge must further be acquired and then used to construct a scene virtualizing the driving environment surrounding the first node.  
In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 17 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 112
The rejection of claims 1-28 are rejected under 35 U.S.C. 112(b) have been withdrawn as a result of the amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667